UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2407



BETTY B. WELCH,

                                              Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-00-776-3-19)


Submitted:   February 28, 2001            Decided:   March 29, 2001


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Dwight C. Moore, MOORE LAW FIRM, L.L.C., Sumter, South Carolina,
for Appellant. J. R. Murphy, MURPHY & GRANTLAND, P.A., Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In this personal injury action, Betty B. Welch appeals the

district court’s order granting summary judgment in favor of Wal-

Mart Stores, Inc.    We have reviewed the parties’ briefs, the joint

appendix, and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Welch v. Wal-Mart Stores, Inc., No. CA-00-776-3-19 (D.S.C.

Sept. 29, 2000).    We grant Appellant’s motion to submit the case on

briefs without oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument will not aid the decisional process.




                                                            AFFIRMED




                                   2